DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d).
Claim 5 is indefinite because it is not required to grind and/or polish during the processing step. It is unclear whether the recitation of “after forming a ground and/or polished surface” is supposed to place the step after the glass processing step of claim 1 which does not require grinding or polishing or after another unclaimed step.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quenzer et al (US 2004/0180517A1).
Regarding claims 1 and 6, Quenzer discloses a glass shaping method and a product formed thereby comprising a mold forming step [0013] with silicon base material with concavities (fig. 1); a glass molding step [0017] of softening glass to deform and flow into concavity and subsequent cooling, Fig. 1b shows sealing of glass into mold concavity; a glass processing step [0018-0019] of grinding and polishing glass in mold; and a mold elimination step [0020] of removing the mold via etching. 
Quenzer does not state the base material (silicon)does not deform at a higher temperature than a softening point of glass; however, Quenzer teaches of using the silicon/semiconductor substrate when heated above the plastic temperature range for glass [0017] which anticipates the claimed property. In the alternative, it would would have been obvious to one of ordinary skill in the art at the time to select a base material which deforms at a higher temperature than the softening point of glass because Quenzer teaches of a base material which does not deform during the disclosed process. 

Regarding claim 2, according to method of claim 1, Quenzer discloses [0032] in Fig. 1d and e, processing the glass shaped article having a planar shape identical with that of the surface intersecting the concavity is formed.

Regarding claim 3, according to method of claim 1, Quenzer discloses base material of the mold ([0011] “form-giving methods”) to be mono-crystalline silicon and is eliminated by way of etching process in Fig. 1f [0035].

Regarding claim 5, according to method to any one of claim 1, in the mold elimination step after the polishing step, Quenzer discloses [0020] further mechanical grinding and polishing steps for more precise removal.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quenzer et al. (US 2004/0180517A1) as applied to any one of claim 1 above, further in view of Kurado (US 2006/0017194 A1) and Yamamoto (JPS63222023A, machine translation from J-PlatPat).
Regarding claim 4, according to method of claim 1, Quenzer is silent on the base material of the mold made of carbon and eliminated by burning. Quenzer [0035] teaches of the benefit of including a carbon coating on the mold for separation purposes, compatible with their silicon mold. 

The combination does not teach removing the carbon mold by burning.
In molded/shaped glass lens art, Yamamoto also has a carbon thin film on the lens mold (p. 4 [In the method of the present invention…]). Yamamoto further teaches of removing the carbon thin film by burning after the molding step (p. 5 [Accordingly, the carbon thin film…]). It would be obvious to one of ordinary skill in the art at the time of invention to eliminate carbon mold of modified Quenzer by burning as taught by Yamamoto for clean separation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gallagher, C.J. “Plastic Deformation of Germanium and Silicon”. Physical Review. Volum 88 Number 4. Published Nov. 15 1952. (https://link.aps.org/doi/10.1103/PhysRev.88.721). Gallagher discloses plastic deformation of single crystal silicon at temperature above 900°C for 0.06 strain at 2 kg/mm2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741